DETAILED ACTION
The following non-final Office action is in response to Applicant’s filing of request for continued examination on 04/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 8, 9, 11, 12, 14-16, 19, 20, 22 are amended in Applicant’s 04/05/2022 response.  Claims 1-4, 8-25 remain pending.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 04/05/2022, 05/12/2022 and 7/19/2022 were considered by the examiner.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Response to Amendments
The rejection of the claims under 35 U.S.C. 101 is withdrawn for claims 12-22 based on Applicant’s amendment to claim 12 including to train the expert system to iteratively self-adjust the prediction for the forward market price of the online compute resource based on the feedback data which then based on the prediction causes execution of a transaction on a resource market for the online compute resource and further causes assigning by the task system the resource utilization requirement to the online compute resource from the executed transaction.  This demonstrates a technical improvement and therefore an integration of an abstract idea of transacting on a resource market for an online computer resource into a practical application.  While claims 1-4, 8-11 and 23-25 also recite the “iteratively self-adjust” limitation of the expert system, claim 1 does not positively recite the actual assigning by the task system.  Rather than recite “wherein the task system assigns the resource utilization requirement…” in claim 1, Examiner suggests amending claim 1 similar to claim 12 which positively recites “assigning, with the task system, the resource utilization requirement…” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-11 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating a prediction of a forward market price for an online compute resource, adjusting the prediction based on information, and performing a transaction for the online compute resource when the prediction of the forward market price is greater than a current market price.  The limitations that recite an abstract idea are indicated in bold below:

A transaction-enabling system comprising: a task system; and a controller configured to:
interpret a resource utilization requirement for the task system a compute task;
interpret a plurality of external data sources, the plurality of external data sources comprising: at least one data source outside of the task system and a social media data source; 
operate an expert system to generate a prediction a forward market price for an online compute resource in response to the resource utilization requirement and a social data stream of the social media data source; 
maintain a training set comprising feedback data indicating outcomes of previous predictions of the forward market price and at least one of facility parameters, yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, satisfaction of users, or satisfaction of operators; and 
train the expert system to iteratively self-adjust the prediction for the forward market price of the online compute resource, based on the feedback data of the training set; and 
execute a transaction on a resource market for the online compute resource in response to determining that the prediction of the forward market price for the online compute resource is greater than a current market price for the online compute resource,
wherein the task system assigns the resource utilization requirement to the online compute resource in response to the controller executing the transaction.


These limitations of generating a prediction of a forward market price for an online compute resource, adjusting the prediction based on information, and performing a transaction for the online compute resource when the prediction of the forward market price is greater than a current market price fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such price prediction and subsequent transaction is considered a fundamental economic practice and also a commercial interaction.  Narrowing the scope of the price prediction and subsequent transaction to a compute resource only narrows the abstract idea to a more narrow abstract idea.  The performance of the claim limitations using a generic computer system, i.e., transaction-enabling system comprising a task system, a controller, data sources and an expert system, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of using a transaction-enabling system comprising a task system, a controller, data sources and an expert system to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  Also, the additional elements of “interpreting a resource utilization requirement…” and “interpreting a plurality of external sources…”, using the system recited at a high level of generality, for use in the subsequent predicting step amounts to mere data gathering which is insignificant pre-solution activity (see MPEP 2106.05(g)).  As recited, the steps of “interpreting” are no more than gathering information to make a decision which is the decision of “predict a forward market price” and therefore such gathering of information at a high level of generality “by a computer” is not a meaningful limitation in view of MPEP 2106.05(g).  Also, the “assigns” step is recited at such a high level of generality i.e., “wherein the task system assigns” which further conveys no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  This “assigns” step can also be considered insignificant post-solution activity (see MPEP 2106.05(g)) as it is not integrated into the claim as a whole but rather is similar to the Parker v. Flook example of simply appending a post-solution activity to an abstract idea and further similar to the example of the printer used to output a report mentioned in the first paragraph of MPEP 2106.05(g). These similarities are drawn because the “assigns” is done by “the task system” without any technical implementation details.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  The combination of these discussed additional elements is no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform the abstract idea which cannot provide an inventive concept.  For the “interpreting” steps viewed as data gathering steps and considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, the “wherein the task system assigns” step without further implementation details could be the equivalent of sending or transmitting an assignment and therefore indicates no more than what is well-understood, routine and conventional in view of the Symantec, TLI, and OIP Techs. court decisions regarding mere receiving or transmitting of data (see MPEP 2106.05(d)(II)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the external data sources to certain types, limiting the resources to certain types; including that the predicting and transaction is done with a first and second substitute resource; determining an operational change cost associated with the second substitute resource and further narrowing of what the forward market price comprises.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional recitations of the systems and controller are at a high level of generality and similar to their evaluation in claim 1, these additional elements alone and in combination do not provide meaningful limitations to demonstrate integration of the abstract idea into a practical application nor do they demonstrate an inventive concept.  The limitations of claim 1 and its dependents are essentially repeated in Applicant’s other claims and therefore the same analysis applies to the other claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinman US 2012/0016721 A1 (hereinafter “Weinman”) in view of Stella et al US 2015/0363851 A1 (hereinafter “Stella”).

Regarding claim 12, Weinman discloses a method, comprising: 
interpreting a resource utilization requirement for a task system having a compute task (0070 – determine resource availability); 
interpreting a plurality of external data sources, the plurality of external data sources comprising at least one data source outside of the task system (0071 – competitor prices); 
operating an expert system to: 
generate a prediction for a forward market price for an online compute resource in response to the resource utilization requirement and the plurality of external data sources (0071 – generate pricing schedules based on resource availability and competitor prices); 
maintain a training set comprising feedback data indicating outcomes of previous predictions of the forward market price and at least one of facility parameters, yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, satisfaction of users, or satisfaction of operators (0075 – update resource availability and pricing after each job request acceptance); and 
train the expert system to iteratively self-adjust the prediction for the forward market price of the online compute resource, based on the feedback data of the training set (0075 – update resource availability and pricing after each job request acceptance); 
executing a transaction on a resource market for the online compute resource (0074 – accept and execute job request); and 
assigning, with the task system, the resource utilization requirement to the online compute resource in response to the executing the transaction (0074 – accept and execute job request).
Weinman does not disclose in response to determining that the prediction of the forward market price for the online compute resource is greater than a current market price for the online compute resource,  However, in analogous art for optimizing the selection of cloud services based on price and performance, Stella teaches an example where a purchase agent makes a purchase decision when spot prices are expected to increase based on spot price volatility (0085-0088, 0121-0123).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pricing teachings taught by Weinman to include the pricing and leveraging taught by Stella because based on a user’s requirements different pricing strategies or objectives can be used in making purchasing decisions.

Allowable Subject Matter
Claims 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Natanzon US 10,938,674 B1 Managing Utilization of Cloud Computing Resources (Abstract - generates a pricing matrix for utilizing the cloud computing resources during a future time period based on the determined future cloud computing resource utilization).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683